SPRINGLEAF HOLDINGS, INC. ANNUAL LEADERSHIP INCENTIVE PLAN




Section 1. Purpose of the Plan




The Springleaf Holdings, Inc. Leadership Incentive Plan is designed to (i)
assist Springleaf Holdings, Inc., in attracting, retaining and motivating
executive leaders, (ii) align Participants’ interests with those of the
Company’s stockholders and (iii) qualify annual incentive compensation paid to
Participants who are “covered employees” as “performance-based compensation”
within the meaning of Section 162(m) of the Code or a successor provision.  Upon
approval by the Company’s stockholders, it is the intent of the Company that
Award Payments pursuant to the Plan will qualify as “performance- based
compensation” within the meaning of Section 162(m) of the Code if and when
payable to “covered employees” within the meaning of Section 162(m) of the Code.




Section 2. Definitions




(a) “Award Opportunity” means a specified range of potential Award Payment
values defined by a Target Award, a percentage (less than 100%) of the Target
Award that is payable at Threshold Performance, and a percentage (greater than
100%) of the Target Award that is payable at Top Performance, respectively.  The
ranges between the minimum and Target Award and between the Target Award and
maximum are straight-line interpolations.

 

(b) “Award Payment” means a payment under this Plan to a Participant, subject to

Section 4 hereof.




(c) “Board” means the Board of Directors of Springleaf Holdings, Inc.

 

(d) “Change of Control” means a change of control of the Company as defined in
the Springleaf Holdings, Inc. Omnibus Incentive Plan or any successor thereto.




(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including any regulations or authoritative guidance promulgated thereunder
and successor provisions thereto.




(f)  “Committee” means the committee appointed by the Board to administer the
Plan as provided herein. Unless otherwise determined by the Board, the
Compensation Committee of the Board shall be the Committee.




(g) “Company” means Springleaf Holdings, Inc., and its successors and assigns
and any Company which shall acquire substantially all of its assets.




(h) “Determination Date” means, unless otherwise determined by the Committee in

its sole discretion, with respect to a relevant Performance Period, the earlier
of: (i)

the ninetieth (90th) day following the beginning of the Performance Period or
(ii










--------------------------------------------------------------------------------

the completion of twenty-five percent (25%) of the Performance Period.  The
Determination Date shall be a date on which the outcome of the Performance Goals
are substantially uncertain.




(i)  “Participant” means an employee of the Company or a Subsidiary who is a
member of executive management or other key employee of the Company or a
Subsidiary who is designated by the Committee to participate in the Plan for the
applicable Performance Period.




(j)  “Performance Goals” may include, without limitation, any combination of the
following financial, operational, strategic, or other type of performance
criteria: earnings per share, return on average equity, return on average
assets, earnings, earnings growth, revenues, expenses, stock price, total
shareholder return, market share, charge-offs, loan loss reserves, reductions in
non-performing assets, return on assets, return on equity or return on
investment, regulatory compliance, satisfactory internal or external audits,
improvement of financial ratings, or achievement of balance sheet or income
statement objectives,  Performance Goals may be particular to a line of
business, Subsidiary or other unit or may be based

on the performance of the Company generally.  Performance Goals may be absolute
in their terms or measured against or in relationship to the performance of the
Company relative to the performance of other companies and may be

adjusted or modified at the time the specific Performance Goals are selected
(with respect to Participants who are “covered employees”) or prior to making
Award Payments (for all other Participants) for one or more of the following:
extraordinary charges, losses from discontinued operations, restatements and
accounting changes and other unplanned special charges such as restructuring
expenses, acquisition expenses including goodwill, unplanned stock offerings and
strategic loan loss provisions, the impact of impairment of intangible assets,
changes in corporate capitalization such as stock splits and certain

reorganizations, common share repurchases and/or changes in capital
expenditures.  Such Performance Goals may cover such Performance Period as may
be specified by the Committee.  Performance Goals may be evaluated independently
of each other or may be contingent upon one or more of the other Performance
Goals in the set.




(k) “Performance Period” means the Plan Year, except to the extent the Committee
determines otherwise.




(l)  “Plan” means the Springleaf Holdings, Inc. Annual Leadership Incentive
Plan, as amended from time to time.




(m)“Plan Year” means, unless otherwise specified by the Committee, the calendar
year.  The first Plan Year shall commence on January 1, 2014.











--------------------------------------------------------------------------------

(n) “Subsidiary” means any company or other entity, whether domestic or foreign,
in which the Company has or obtains, directly or indirectly, a proprietary
interest of at least 50% by reason of stock ownership or otherwise.




(o) “Target Payout” means the amount payable to a Participant who meets exactly

100% of assigned Performance Goals.




(p) “Threshold Performance” means the minimum level of performance required to
qualify for any portion of the Target Payout assigned to a specific Performance
Goal.




(q) “Top Performance” means the level of performance at which maximum credit is
earned for the portion of the Target Payout assigned to a specific Performance
Goal.




Section 3. Administration




(a) The Plan shall be administered by the Committee which shall consist of not
less than two members of the Board.  Each member of the Committee shall qualify
as an "outside director" under Section 162(m) of the Code.  The Committee shall
have authority to determine the terms and conditions of all Award Payments
hereunder, including, without limitation, (i) the Participants to whom, and the
time or times at which payments are made; (ii) the amount and form of a
Participant’s Award Payment; (iii) the Performance Period to which each Award
Payment shall relate; (iv) the actual dollar amount to be paid; (v) to correct
any defects, supply any omission or reconcile any inconsistency in any Award

Opportunity,  the Plan and any documents related to the Award Opportunities; and
(vi) when the Award Payments shall be made and whether any Award Payments shall
be mandatorily or may be voluntarily deferred by a Participant (which payments
may, without limitation, be made during or after a Performance Period, on a
deferred basis or in installments).




(b) Subject to the express provisions of the Plan, the Committee shall have
authority

to interpret the Plan, to prescribe, amend and rescind rules and regulations
relating to it and to make all other determinations (including legal and
factual) deemed necessary or advisable for the administration of the Plan.  All
determinations and decisions of the Committee, the Board and any delegate of the
Committee

pursuant to its authority under the Plan shall be final, conclusive and binding
on all persons, and shall be given the maximum deference permitted by law.




(c) The Committee may, in its sole discretion, delegate all or part of its
authority and powers under the Plan to one or more directors and/or the Chief
Executive Officer of the Company; provided, however, that the Committee may not
delegate its responsibility to (i) make Awards to executive officers; (ii) make
Awards which are intended to constitute performance-based compensation under
Section 162(m)











--------------------------------------------------------------------------------

of the Code; or (iii) certify the satisfaction of the Performance Goals pursuant
to

Section 4(c) in accordance with Section 162(m) of the Code.




(d) The Committee may appoint agents or employees of the Company or a Subsidiary
to assist in administering the Plan. The Committee and each member thereof shall
be entitled to, in good faith, rely or act upon any report or other information
furnished to it or him by any officer or employee of the Company or a
Subsidiary, the Company's independent auditors, consultants or any other agent
assisting in

the administration of the Plan.  Members of the Committee and any officer or
employee of the Company or a Subsidiary acting at the direction or on behalf of
the Committee shall not be personally liable for any action or determination
taken or made in good faith with respect to the Plan, and shall be fully
indemnified and protected by the Company with respect to any such action or
determination to the maximum extent permitted by the terms of the Company’s
By-Laws and applicable law.




Section 4. Participation; Determination of Performance Goals and Award Payments




(a) The Committee shall, in its sole discretion, select, no later than the
Determination Date, the persons who shall be Participants for each Performance
Period.  Only eligible individuals who are designated by the Committee to
participate in the

Plan with respect to a particular Performance Period may participate in the Plan
for that Performance Period.




(b) No later than the Determination Date, the Committee shall, in its sole
discretion, for each such Performance Period determine and establish in writing
the following:




(i)  The Performance Goals applicable to the Performance Period; and




(ii) The Award Opportunity schedule detailing the amount payable to each
Participant as Award Payments based upon the relative level of attainment of the
Performance Goals.

(c) As soon as practicable following each Performance Period, the Committee
shall: (i)  Certify in writing, in accordance with the requirements of Section
162(m) of

the Code, prior to the unconditional payment of any Award Payment, whether the
Performance Goals for the Performance Period were satisfied and to what extent
they were satisfied;




(ii) Determine the total Award Payment payable to each Participant pursuant to
the Award Opportunity schedule established in Section 4(b)(ii) above, which
amount shall be based upon the extent to which the Performance Goals established
by the Committee for the Performance Period, have been achieved; and











--------------------------------------------------------------------------------




(iii) reduce the size of or eliminate any or all Award Payment(s) for a
Performance Period, if it determines such reduction or elimination is
appropriate.




(d) Unless otherwise determined by the Committee, in its sole discretion, or
required by applicable law, no payment pursuant to this Plan shall be made to a
Participant unless the Participant is employed by the Company as of the date of
payment.




(e) Unless amounts are otherwise deferred pursuant to this Section 4, Award
Payments shall be made as soon as practicable following the date the Committee
certifies that the Performance Goals have been achieved.   The Committee shall
have the discretion to make Award Payments in the form of (i) cash, (ii) Company
common stock, or (iii) a combination of the foregoing and such payments will be
subject to applicable federal, state and local withholding taxes and other

applicable withholding in accordance with the Company’s payroll practices as
from time-to-time in effect.  Shares of Company common stock shall be issued
pursuant to any stockholder approved plan of the Company providing for the
issuance of common stock in satisfaction of awards hereunder, unless otherwise
determined by the Committee in its sole discretion.




(f)  The maximum Award Payment that may be paid to any Participant for any Plan
Year is $2,500,000 (the “Maximum Award Limit”).  The Maximum Award Limit shall
be pro-rated for any Award Payment with respect to a Performance Period that is
shorter than 12 months.




(g) Notwithstanding the foregoing, the Committee, in its sole discretion, may
mandatorily defer all or a portion of a Participant’s Award Payment or may
provide a Participant with the opportunity to elect to defer all or a portion of
his or her Award Payment under a nonqualified deferred compensation arrangement
to

be determined by the Committee.  In the case of such deferral payments, the
terms and conditions of the nonqualified deferred compensation arrangement shall
control.




Section 5. Transferability




A Participant’s rights and interests under the Plan, including any Award
Payments, shall not be subject to the claims of creditors of the Company and may
not be assigned, alienated, transferred or encumbered in any way by a
Participant prior to the payment thereof.




Section 6. Termination or Amendment




The Board and the Committee each reserves the right at any time to amend, modify
or terminate the Plan in any respect at any time without the consent of
Participants.  Any such action of the Board or the Committee may be taken
without the approval of the











--------------------------------------------------------------------------------

Company’s stockholders, but only to the extent that such stockholder approval is
not required by applicable law or regulation, including specifically Section
162(m) of the Code.




Section 7. Change of Control




Notwithstanding anything contained in this Plan, in the event of a Change of

Control, the following provisions shall be applicable:




(a) The Performance Period will be deemed to have concluded on the date of the
Change of Control and each Participant shall receive a pro-rata Award Payment
(based upon the number of days that the Participant was actively employed by the
Company during the applicable Performance Period up to the date of Change of
Control) based on the greater of the (i) Participant’s Target Payout or (ii) the
Performance Goals actually achieved for the Performance Period as of the date of
the Change of Control; and




(b) The Committee in its sole discretion will determine the amount payable to
each Participant as that Participant’s Award Payment (provided that in all
events the

entire available amount as calculated pursuant to Section 7(a) shall be paid to
Participants as Award Payments) and payments shall be made to each Participant
as soon thereafter as is practicable.




Section 8. Severability




This Plan is intended to comply in all aspects with applicable law and
regulation, including, prospectively, with respect to those Participants who are
or may become “covered employees,” pursuant to Section 162(m) of the Code.  In
case any one or more of the provisions of this Plan shall be held invalid,
illegal or unenforceable in any respect under applicable law and regulation, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby and the

invalid, illegal or unenforceable provision shall be deemed null and void;
however, to the extent permissible by law, any provision which could be deemed
null and void shall first be construed, interpreted or revised retroactively to
permit this Plan to be construed in compliance with all applicable laws
(including Section 162(m) of the Code), so as to foster the intent of this Plan.




Section 9. Unfunded Status




Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind or a fiduciary
relationship between the Company and any Participant, legal representative or
any other person.  To the extent that a person acquires a right to receive
payments under the Plan, such right shall be no greater than the right of an
unsecured general creditor of the Company.  All payments to be made hereunder
shall be paid from the general funds of the Company and

no special or separate fund shall be established and no segregation of assets
shall be made to assure payment of such amounts except as expressly set forth in
the Plan.  The Plan is











--------------------------------------------------------------------------------

not intended to be subject to the Employee Retirement Income Security Act of
1974, as amended.




Section 10. Confer No Other Rights




The establishment of the Plan shall not confer upon any Participant any legal or
equitable right against the Company, except as expressly provided in the Plan.




Section 11. No Right to Employment or Award Opportunity




The Plan, an Award Payment, an Award Opportunity or the designation of an
employee as a Participant for a Performance Period does not constitute a
contract or an agreement for employment on any specific terms between the
Company and any Participant.  Participation in the Plan shall not give a
Participant any right to be retained in the employ of the Company or the right
to be selected for participation in any subsequent Performance Period.




Section 12. Other Plans




Nothing contained in this Plan shall prevent the Board or Committee from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required, and such arrangements may benefit
Participants and may be either generally applicable or applicable only in
specific cases.




Section 13. Section 162(m) of the Code; Bifurcation of the Plan




It is the intent of the Company that the Plan and all payments hereunder to

Participants who are or may become “covered employees” whose compensation is

subject to Section 162(m) of the Code satisfy any applicable requirements to be
treated as qualified performance-based compensation under Section 162(m) of the
Code.  Any provision, application or interpretation of the Plan in consistent
with this intent to satisfy Section 162(m) of the Code shall be disregarded.
 Notwithstanding anything to the contrary in the Plan, the provisions of the
Plan may at any time be bifurcated by the

Board or the Committee in any manner so that certain provisions of the Plan or
any payment intended (or required in order) to satisfy the applicable
requirements of Section

162(m) of the Code are only applicable to persons whose compensation is subject
to

Section 162(m) of the Code.




Section 14. Section 409A of the Code




It is intended that payments under the Plan qualify for the “short-term deferral
exemption” from the requirements of Section 409A of the Code.  In the event that
any award does not qualify for the short-term deferral exemption, it is intended
that such award will be paid in a manner that satisfies the requirements of
Section 409A of the Code and applicable regulations and guidance issued
thereunder.  To the extent any provision of the Plan becomes subject to Section
409A of the Code and applicable











--------------------------------------------------------------------------------

regulations and guidance issued thereunder, it shall be construed, and payments
made hereunder, as the Committee deems necessary to comply with Section 409A of
the Code.




Section 15. Successors




All obligations of the Company under the Plan with respect to awards granted
hereunder shall be binding upon any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the assets of
the Company.




Section 16. Governing Law




The Plan shall be governed, construed and administered in accordance with the
laws of the State of Delaware except where such laws may be superseded by
federal law.




Section 17. Effective Date and Term




The Plan is effective retroactively to January 1, 2014.  Unless sooner
terminated by the Board pursuant to Section 6, to the extent necessary to ensure
that Award Payments made to “covered employees” as defined under Section 162(m)
of the Code may be deductible for federal income tax purposes, the Plan shall
terminate as of the date of the first meeting of the Company’s stockholders
occurring during the year 2020, unless the term of the Plan is extended and
reapproved at such stockholders’ meeting.  Termination of the Plan shall not
affect any Award Payments due and outstanding on the date of termination and
such Award Payments shall continue to be subject to the terms of the

Plan notwithstanding its termination.
















18544832.1









